Third District Court of Appeal
                               State of Florida

                        Opinion filed March 17, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-421
                      Lower Tribunal No. F95-5734A
                          ________________


                             Gerardo Plaza,
                                  Appellant,

                                     vs.

                          The State of Florida,
                                  Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2)
from the Circuit Court for Miami-Dade County, Charles K. Johnson, Judge.

     Gerardo Plaza, in proper person.

     Ashley Moody, Attorney General, for appellee.


Before FERNANDEZ, HENDON, and GORDO, JJ.

     PER CURIAM.

     Affirmed.